                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

MICHAEL J. DETTLAFF,

                                                JUDGMENT IN A CIVIL CASE
      Plaintiff,
                                                         15-cv-463-wmc
v.


PRAIRIE du CHIEN CORRECTIONAL
INSTITUTION, JOHN PAQUIN,
MARY WAYNE, MANDY MATHESON,
GERALD ANDERSON, RICHARD SKIME,
PATTI BAILEY, GARY BOUGHTON,
TONJA HESSELBERG, MARK KARTMAN,
DENNY REGER, TORGERSON, WADE,
KRACHEY, RICHARD SKIME, RUSSELL
BAUSCH, KUMLIN, DAVID BOWEN and
PATRICIA BAILEY,

      Defendants.




      This action came for consideration before the court with District Judge
William M. Conley presiding. The issues have been considered and a decision has
been rendered.



      IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.

           /s/                                                11/05/2018

          Peter Oppeneer, Clerk of Court                         Date
